DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-8 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted August 7, 2019, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
7.	Claim 6 recites the limitation “the first insulating unit, the second insulating unit or the third insulating unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
It is believed by the Examiner that “the first insulating unit, the second insulating unit or the third insulating unit”, are intended to read “first electrode unit, second electrode unit and third electrode unit”, and will be examined as such.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amendola et al. (US 2012/0021303 A1). 
With regard to Claim 1, Amendola et al. disclose in Figure 1, an electrode structure, comprising: a first electrode unit (see annotated drawing below) having an airflow space, called an air flow tunnel (108a), therein and comprising an electrically conductive base with an airflow plane and an air cell cathode (102a) disposed on an outer surface of the airflow plane; a second electrode unit (see annotated drawing below) comprising an electrically conductive base and an air cell anode (104a) disposed 

    PNG
    media_image1.png
    293
    760
    media_image1.png
    Greyscale


With regard to Claim 2, Amendola et al. disclose in Figure 1, wherein the first electrode unit (see annotated drawing) has the airflow space (108a) therein and 
With regard to Claim 3, Amendola et al. disclose in Figure 1, wherein the first electrode unit is disposed only at one end in a direction in which the air cell cathode (102a, 102b) and the air cell anode (104a) are opposed to each other, the second electrode unit is disposed only at the other end in the direction in which the air cell cathode (102a, 102b) and the air cell anode (104a) are opposed to each other (see annotated drawing) (paragraphs 0105-0110). 
With regard to Claim 4, Amendola et al. disclose in Figure 1, wherein the first electrode unit is disposed only at one end in a direction in which the air cell cathode (102a) and the air cell anode (104a) are opposed to each other, the second electrode unit is disposed only at the other end in the direction in which the air cell cathode (102b) and the air cell anode (104a) are opposed to each other (see annotated drawing) (paragraphs 0105-0110). 

With regard to Claim 6, Amendola et al. disclose in Figure 1,  wherein the first insulating frame (100a, 100b) comprises a step in which the first electrode unit, the second electrode unit or the third electrode unit fits (paragraph 0107; See Figure 1). 
With regard to Claim 7, Amendola et al. disclose in Figure 1, air cell stack comprising an electrode structure, comprising: a first electrode unit having an airflow space therein and comprising an electrically conductive base with an airflow plane and an air cell cathode disposed on an outer surface of the airflow plane; a second electrode unit comprising an electrically conductive base and an air cell anode disposed on an outer surface of the electrically conductive base; at least one third electrode unit disposed between the first electrode unit and the second electrode unit, having an airflow space therein and comprising an electrically conductive base with an airflow plane, an air cell cathode disposed on an outer surface of the airflow plane and an air cell anode disposed on an outer surface of a plane opposite the airflow plane; and a first insulating frame, the number of which is larger than the number of the third electrode unit by one, wherein the first, second and third electrode units are adjacent to each other, and the first insulating frame spaces and joins adjacent electrode units to each other such that an air cell cathode and an air cell anode of the adjacent electrode units are opposed to each other, and the first insulating frame together with the adjacent electrode units forms an electrolytic solution container (106a, 106b) (paragraphs 0105-0110).
With regard to Claim 8, Amendola et al. disclose in Figure 1, wherein the air cell stack is of a liquid activated type in which the air cell stack inherently starts to generate 
The  recitation, “starts to generate electric power when an electrolytic solution is injected in the electrolytic solution container”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
The  recitation, “starts to generate electric power when an electrolytic solution is injected in the electrolytic solution container”, is also considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amendola et al. (US 2012/0021303 A1), as applied to Claims 1-4 and 6-8 above.
With regard to Claim 5, Amendola et al. disclose in Figure 1, do not specifically disclose wherein an electrode area of the air cell cathode is larger than an electrode area of the air cell anode that is opposed to the air cell cathode. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the electrode area of the air cell cathode to be larger than an electrode area of the air cell anode that is opposed to the air cell cathode, since such a modification would only involve a mere change in the size or shape of a component.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725